DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donna M. Haynes on 01/27/2021.
The application has been amended as follows: 

4. (Currently amended) A system for a delivery of insulin to a patient, the system comprising:
a glucose sensor configured to provide a sensor glucose measurement signal representative of sensed glucose; 
an insulin delivery device configured to deliver insulin to a patient in response to control signals; and 
a controller programmed to receive the sensor glucose measurement signal and to provide a delivery control signal to the insulin delivery device as a function of the received by the controller in accordance with a model predictive control and a glucose measurement error model, the glucose measurement error model derived from actual glucose sensor measurement data,
wherein the delivery control signal is adjusted based at least in part on sensor error.  

6. (Currently amended) The system of claim 4, wherein the delivery control signal is adjusted based at least in part on the sensor error to reduce a risk of hypoglycemia.  
the sensor error includes using a pre-programmed insulin infusion rate as an initial estimate of insulin to reduce a risk of hypoglycemia due to the sensor error.  
9. (Currently amended) The system of claim 4, wherein the delivery control signal adjusted based at least in part on the sensor error is further adjusted based on one or more of a weight of the patient, a total daily insulin dose of the patient, and a basal insulin profile of the patient.  
10. (Currently amended) The system of claim 4, wherein the controller is further programmed to adjust a value of the delivery control signal based at least in part on the sensor error in accordance with a forecasted future plasma glucose level excursion.  
11. (Currently amended) The system of claim 4, wherein the controller is further programmed to adjust a value of the delivery control signal based at least in part on the sensor error in accordance with a safety check.  
12. (Currently amended) The system of claim 11, wherein the safety check is one or more of imposing a maximum infusion rate related to a basal rate, shutting off insulin delivery at a predetermined low sensed glucose value, reducing insulin delivery when the sensed glucose is decreasing rapidly, and capping insulin delivery to a pre- programmed basal rate if occlusion of the insulin delivery device is inferred.  
14. (Currently amended) A method for delivering insulin to a patient, the method comprising:
sensing a glucose level with a glucose sensor and providing a sensed glucose measurement signal 
providing a delivery control signal as a function of the sensed glucose measurement signal in accordance with a model predictive control and a glucose measurement error model, the glucose measurement error model derived from actual glucose sensor measurement data, wherein the delivery control signal is adjusted based at least in part on sensor error; and delivering insulin in response to the delivery control signal.  
16. (Currently amended) The method of claim 14, wherein the delivery control signal is adjusted based at least in part on the sensor error to reduce a risk of hypoglycemia.  
the sensor error further comprises using a pre- programmed insulin infusion rate as an initial estimate of insulin to reduce a risk of hypoglycemia due to the sensor error.  
19. (Currently amended) The method of claim 14, wherein providing the delivery control signal adjusted based at least in part on the sensor error further comprises adjusting the delivery control signal based on 
20. (Currently amended) The method of claim 14, further comprising adjusting a value of the delivery control signal based at least in part on the sensor error in accordance with a forecasted future plasma glucose level excursion.  
21. (Currently amended) The method of claim 14, further comprising adjusting a value of the delivery control signal based at least in part on the sensor error in accordance with a safety check.  
22. (Currently amended) The method of claim 21, wherein the safety check is one or more of imposing a maximum infusion rate related to a basal rate, shutting off insulin delivery at a predetermined low sensed glucose value, reducing insulin delivery when the sensed glucose is decreasing rapidly, and capping insulin delivery to a pre- programmed basal rate if occlusion of the insulin delivery device is inferred.  


Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a system and method for delivery of insulin to a patient including: a controller programmed to receive the sensor glucose measurement signal and to provide a delivery control signal to the insulin delivery device as a function of the received sensor glucose measurement signal in accordance with a model predictive control and a glucose measurement error model, the glucose measurement error model derived from actual glucose sensor measurement data, wherein the delivery control signal is adjusted based at least in part on sensor error.

1) Salganicoff discloses a system and method for the delivery of insulin to a patient, the system and method comprising: a glucose sensor 108 configured to provide a sensor glucose measurement signal representative of sensed glucose; an insulin delivery device (insulin pump) configured to deliver insulin to a patient in response to control signals (e.g. the sensor glucose measurement signal, a delivery control signal); and a controller (a real-time controller) programmed to receive the sensor glucose measurement signal and to provide a delivery control signal to the insulin delivery device as a function of the received sensor glucose measurement signal, in Fig. 1, in accordance with a model predictive control (MPC or Kalman filter) and a glucose measurement error model (e.g. the different between the estimate of glucose provided by the estimator and the glucose control point input, para [0094], the glucose measurement error model derived from actual glucose sensor measurement data (e.g. the glucose control point input, para [0094].  Salganicoff fails to disclose that wherein the delivery control signal is adjusted based at least in part on sensor error.

2) Hovorka discloses a system and method for the delivery of insulin to a patient, the system and method comprising: a glucose sensor configured to provide a sensor glucose measurement signal xi representative of sensed glucose (e.g. an input to receive blood glucose measurement data for a series of blood glucose measurements, see abstract); an insulin delivery device (insulin pump) configured to deliver insulin to a patient in response to control signals (e.g. the sensor glucose measurement signal, a delivery control signal); and a controller 102 programmed to receive the sensor glucose measurement signal xi and to provide a delivery control signal (ui+1 to u i+k, see Fig. 3) to the insulin delivery device as a function of the received sensor glucose measurement signal in accordance with a model predictive control 106 and a glucose measurement error model 110, the glucose measurement error model derived from actual glucose sensor measurement data, wherein the delivery control signal is adjusted based at least in part on sensor error.
Hovorka fails to disclose that wherein the delivery control signal is adjusted based at least in part on sensor error.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783